SOMMERYILLE, J.
The plaintiff sued for possession of eight mules, two log wagons and equipment, and for $500 for the alleged illegal detention of the property. His suit is founded upon a deed of trust executed in Arkansas, to secure the payment of certain promissory notes. The plaintiff prayed that the property be sequestered and delivered to him for the uses and purposes set forth in the deed of trust; that is, to be sold to satisfy the debt, etc.
Among other defenses, the defendant set up a claim to a homestead exemption of two of the mules.
Judgment was rendered in favor of the plaintiff, declaring him to be the owner of the mules, wagons, and equipment, and ordering the property delivered to him to be disposed of under the deed of trust. The defendant prosecutes this appeal. The plaintiff moves to dismiss the appeal because the amount involved does not exceed $2,000.
[1] The jurisdiction of this court extends to suits involving homestead exemptions. Const, art. 85. The appellee contends that that issue pertains to only two of the mules, and that, as to the other property, the question is only as to the ownership.
This court certainly has jurisdiction of the case in so far as it involves the question of homestead exemption, and cannot be deprived of jurisdiction of the question merely because there are other issues involved, in which the value or amount in contest does not exceed $2,000. If we had not jurisdiction because the amount in contest does not exceed $2,000, the appeal could not be dismissed, but the case would be transferred to the Court of Appeal. We express no opinion as to whether the case may have to be transferred to the Court of Appeal for a decision of other questions than that of the homestead exemption. If we transferred it now, it would have to come back to this court on the question of the homestead exemption. We will consider the appeal on that question first, and then determine what shall be done with the other issues.
The motion to dismiss the appeal is overruled.